DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8, 14, 17-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (WO 2012/043748 A1) in view of Takano et al. (WO 2012/133234 A1) and Yoon et al. (US 2014/0017420 A1). It is noted that when utilizing Noda et al. and Takano et al., the disclosures of the reference are based on US 2013/0209819 A1 (cited in IDS) and US 2014/0302293 A1 (cited in IDS) which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Noda et al. are found in US ‘819 and the paragraph numbers cited with respect to Takano et al. are found in US ‘293.

Regarding claims 1-3, 5, 8, 17, 19 and 22-24, Noda et al. disclose a decorative sheet comprising a substrate sheet 11 (transferring base material), a mold release layer 12, a surface protection layer 13, a primer layer 14, a decoration layer 15 and an adhesive layer 16, in that order (see Figure 1 and paragraphs 0020, 0028 and 0085). Further, the layers 13, 14, 15 and 16 together are a transfer layer 17, and the layers 12 and 11 together are a release layer 18 (see Figure 1 and paragraph 0028). The mold release layer 12 can help to surely and easily transfer the transfer layer 17 from the decorative sheet of the present invention to a transferred body and to surely release the release layer 18 consisting of the substrate sheet 11 and the mold release layer 12 (see paragraph 0028). Accordingly, the decorative sheet of Noda et al. is a transfer film. Further, Noda et al. disclose the decorative film for decorative molded product such as electrical appliances, i.e. three-dimensional molding (see paragraph 0142).
The substrate sheet 11 (transferring base material) can be polyester resin (see paragraph 0021). The thickness of the substrate sheet can be 10 to 150 microns (see paragraph 0022). 
The surface protection layer 13 consists of an ionizing radiation curing resin composition comprising a multifunctional (meth)acrylate monomer, a multifunctional (meth)acrylate oligomer such as urethane (meth)acrylate oligomer, etc. (see paragraphs 0031, 0033, and 0059). The surface protection layer can comprise additives such as cross-linking agent, abrasion resistance enhancer, etc. (see paragraph 0060). The thickness of the surface protection layer can be 1 to 50 microns (see paragraph 0032). The surface protection layer is formed by curing the ionizing radiation curing composition using ionizing radiation (see paragraphs 0031 and 0088).
The primer layer 14 comprises an acrylic polymer polyol (see paragraph 0066). The thickness of primer layer can be 0.5 to 20 microns (see paragraph 0069). 
The decorative layer 15 has a thickness of 3 to 40 microns (see paragraph 0072). The adhesive layer has a thickness of 0.1 to 6 microns (see paragraph 0083).
While Noda et al. disclose the surface protection layer comprising multifunctional (meth)acrylate, Noda et al. do not disclose the surface protection layer as presently claimed. 
Takano et al. disclose a decorative sheet comprising a surface protection layer (see Abstract). The surface protection layer has three-dimensional moldability as well as damage resistance (see paragraph 0013). The surface protection layer comprises a polycarbonate (meth)acrylate having carbonate bond in the polymer chain and a meth(acrylate) at the end or the side chain (see paragraph 0054). The polycarbonate (meth)acrylate is cross-linked or cured through ionizing radiation (see paragraph 0051). The weight average molecular weight of polycarbonate (meth)acrylate is 500 to 100000 (see paragraph 0064). The polycarbonate (meth)acrylate provides damage resistance as well as the three-dimensional moldability (see paragraph 0064). Further, the surface protection layer can comprise polyisocyanate compound as cross-linking agent (see paragraph 0091 and 0094).
In light of motivation for using surface protection layer comprising polycarbonate (meth)acrylate and polyisocyanate compound as cross-linking agent disclosed by Takano et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polycarbonate (meth)acrylate and polyisocyanate compound as crosslinking agent of Takano et al. in the surface protection layer of Noda et al. in order to provide damage resistance as well as the three-dimensional moldability, and thereby arrive at the claimed invention.
While Noda et al. in view of Takano et al. disclose surface protection layer comprising polyisocyanate compound as cross-linking agent, Noda et al. and Takano et al. do not disclose the ionizing curable resin composition contains 1 to 10 parts by mass of the isocyanate compound based on 100 parts by mass of solid components.
Yoon et al. disclose a cross-linkable acrylic polymer and a cross-linking agent such as isocyanate cross-linking agent (see paragraphs 0029, 0031). The amount of cross-linking agent can be controlled to maintain excellent durability and cohesion (see paragraph 0033).
Therefore, as taught by Yoon et al., it would have been obvious to one of the ordinary skills in the art to use isocyanate crosslinking agent in amounts including that presently claimed depending on desired durability and cohesion in Noda et al. in view of Takano et al., and thereby arrive at the claimed invention.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

Regarding claims 6 and 18, Noda et al. in view of Takano et al. and Yoon et al. disclose the transfer film as set forth above. Further, Noda et al. disclose the substrate sheet can be subjected to unleveling, i.e. irregularity on one or both sides (see paragraph 0024).

Regarding claim 14, Noda et al. in view of Takano et al. and Yoon et al. disclose the transfer film as set forth above. Further, Noda et al. disclose a decorative molded product, i.e. resin molded article.
Although Noda et al. do not disclose a resin molded article which is obtained by the production method, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Noda et al. meets the requirements of the claimed product, Noda et al. clearly meet the requirements of present claim 14.

Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (WO 2012/043748 A1) in view of Takano et al. (WO 2012/133234 A1) and Yoon et al. (US 2014/0017420 A1) as applied to claims 6 and 8 above, further in view of Hsu et al. (US 2012/0121889 A1 cited in IDS).

Regarding claims 7, 9 and 10, Noda et al. in view of Takano et al. and Yoon et al. disclose the transfer film as set forth above. 
While Noda et al. disclose the substrate sheet (transferring base material) has irregularity, Noda et al. in view of Takano et al. and Yoon et al. so not disclose an irregularity shape resulting from the fine particles. Noda et al. in view of Takano et al. and Yoon et al. do not disclose surface of the release layer on the surface protective layer side has an irregularity shape resulting from fine particles.
Hsu et al. disclose a composite film comprising a carrier layer, a release layer, a hardening layer, an ink layer and an adhesive layer, in that order (see paragraph 0008). The release layer is dispersed with a number of particles, wherein the diameters of at least a portion of the particles are larger than the thickness of the release layer (see paragraph 0008). That is, the release layer has irregularity shape resulting from the fine particles. Further, the roughness is along the interface between the release layer and subsequently formed hardening layer (see paragraph 0021). Therefore, the surface of the release layer on the hardening layer side has an irregularity shape. The fine particles provide high-degree of gloss and anti-fingerprint capability (see paragraphs 0007, 0009, 0012).
In light of motivation for using release layer dispersed with particles disclosed by Hsu et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use release layer dispersed with particles, wherein the diameters of at least a portion of the particles are larger than the thickness of the release layer such that roughness is along the interface between the release layer and surface protection layer in Noda et al. in view of Takano et al. and Yoon et al. in order to provide high-degree of gloss and anti-fingerprint capability, and thereby arrive at the claimed invention. Accordingly, Noda et al. in view of Takano et al., Yoon et al. and Hsu et al. disclose the surface of the release layer on the surface protection layer side has an irregularity shape resulting from the fine particles.
Further, it would have been obvious to one of ordinary skill in the art to disperse particles in the substrate sheet (transferring base material), wherein the diameters of at least a portion of the particles are larger than the thickness of the substrate sheet such that roughness is along the interface between the substrate sheet (transferring base material) and release layer in Noda et al. in order to further improve gloss and anti-finger capability, and thereby arrive at the claimed invention. Accordingly, Noda et al. in view of Takano et al., Yoon et al. and Hsu et al. disclose the surface of the substrate sheet (transferring base material) on the surface protection layer side has an irregularity shape resulting from the fine particles.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (WO 2012/043748 A1) in view of Takano et al. (WO 2012/133234 A1) and Yoon et al. (US 2014/0017420 A1) as applied to claim 1 above, further in view of Ohtaka et al. (5,787,218).

Regarding claim 21, Noda et al. in view of Takano et al. and Yoon et al. disclose the transfer film as set forth above. Noda et al. in view of Takano et al. and Yoon et al. do not disclose polycarbonate (meth)acrylate as presently claimed.
Ohtaka et al. disclose a urethane (meth)acrylate manufactured by reacting a polyol, diisocyanate and a (meth)acrylate having a hydroxyl group, wherein the polyol can be a polycarbonate polyol (see col. 2, lines 43-46 and col. 3, lines 28-33). Given that the urethane (meth)acrylate is prepared from polycarbonate polyol, the urethane (meth)acrylate has a polycarbonate backbone and given that it is prepared by reaction of polycarbonate polyol, diisocyanate and a (meth)acrylate having a hydroxyl group, urethane (meth)acrylate having polycarbonate backbone is crosslinked. The urethane (meth)acrylate maintains flexibility and long term reliability of coating material after curing (see col. 5, lines 32-38).
In light of motivation for using urethane (meth)acrylate disclosed by Ohtaka et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use urethane (meth)acrylate of Ohtaka et al. as the polycarbonate (meth)acrylate in Noda et al. in view of Takano et al. and Yoon et al. in order to maintain flexibility and long term reliability of coating material after curing, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that applicants assert that it is seen from the examples of Noda that multi-functional (meth)acrylate monomers with a molecular weight of 298-692 are used, and when the ratio of the multi-functional (meth)acrylate monomer to the thermoplastic resin is 20/80, the contamination resistance is evaluated as no good (TABLE a-1). Applicants assert that one of ordinary skill in the art would readily understand from this result that Noda requires a predetermined proportion of the multi-functional (meth)acrylate monomer. Applicants further assert that the teachings of Noda show that it is important in Noda’s surface protection layer that the thermoplastic resin with a molecular weight as large as 100,000- 250,000 be crosslinked with the multi-functional (meth)acrylate monomer with a low molecular weight to provide the surface protection layer with a high crosslinking density, leading to improved contamination resistance, etc. Applicants assert that one of ordinary skill in the art would understand that if the molecular weight of the multi-functional (meth)acrylate monomer is increased by 10 to 100 times, the crosslinking density of the surface protection layer will decrease by 1/10 to 1/100, leading to a failure to achieve the intended contamination resistance of Noda. 
Noda et al. disclose surface protection layer comprising multi-functional (meth)acrylate monomer having molecular weight of 175 – 1000 and thermoplastic resin having molecular weight of 100,000 to 250,000 (see paragraphs 0034 and 0039). It is noted that the examiner is not suggesting to replace multi-functional (meth)acrylate or thermoplastic resin of Noda et al. with polycarbonate (meth)acrylate of Takano et al. The examiner is only suggesting to add polycarbonate (meth)acrylate of Takano et al. in the surface protection layer of Noda et al. Accordingly, given that Noda et al. disclose surface protection layer comprising multi-functional (meth)acrylate monomer having molecular weight of 175 – 1000 and thermoplastic resin having molecular weight of 100,000 to 250,000, the surface protection layer is provided with a high crosslinking density, leading to improved contamination resistance, etc., absent evidence to the contrary.

Applicants argue that to that end, Applicants assert that if the invention of Noda as understood above is combined with Takano, then, the crosslinking density required in the surface protection layer of Noda will not be achieved, leading to a failure to obtain the intended contamination resistance. Specifically, Applicants assert that Takano teaches that the polycarbonate (meth)acrylate has a molecular weight of 500-100,000, preferably 5,000-20,000. As stated above, the claimed independent claims are amended to incorporate the limitation that the polycarbonate (meth)acrylate of the surface protective layer has a molecular weight of 5,000 to 20,000. Applicants assert that if the polycarbonate (meth)acrylate (molecular weight: 5,000-20,000) of Takano is used as the multi- functional (meth)acrylate monomer of the surface protection layer of Noda, the crosslinking density required in the surface protection layer of Noda will not be achieved, leading to a failure to obtain the intended contamination resistance. In other words, Applicants assert that there is a substantial teaching away from combining these references because the use of the polycarbonate (meth)acrylate of Takano as the multi-functional (meth)acrylate monomer of the surface protection layer of Noda would inhibit the effect of contamination resistance required in Noda from being achieved.
As noted above, the examiner is not suggesting to replace multi-functional (meth)acrylate or thermoplastic resin of Noda et al. with polycarbonate (meth)acrylate of Takano et al. The examiner is only suggesting to add polycarbonate (meth)acrylate of Takano et al. in the surface protection layer of Noda et al. Accordingly, the effect of contamination resistance required by Noda will be achieved, absent evidence to the contrary. Further, applicants have provided no evidence (i.e. data) to show that addition of polycarbonate (meth)acrylate of Takano et al. in the surface protection layer of Nada et al. would render Noda et al. inoperable for its intended purpose. 

Applicants argue that furthermore, in Takano, the polycarbonate (meth)acrylate is used as a protection layer material, and it is also contemplated in the specification to use the polyisocyanate as a crosslinking agent to obtain desired physical properties. However, since the invention of Takano is not a transfer sheet, the problem of foil flaking to be solved by the claimed invention would not be recognized as a problem. Finally, Applicants assert that Takano does not contemplate using a crosslinking agent such as a polyisocyanate for solving the problem of foil flaking, and it would not be possible for a person skilled in the art to understand from the disclosures of Takano that the foil flaking resistance would be improved by the addition of an isocyanate as in the present invention. The skilled person would not think of combining Noda with Takano to prevent foil flaking in the transfer sheet of Noda.
Takano et al. disclose the surface protection layer comprising polycarbonate (meth)acrylate and isocyanate curing agent provides damage resistance as well as three-dimensional moldability. Given that both Noda and Takano disclose surface protection layer and Takano et al. provide proper motivation, Noda et al. and Takano are properly combinable.
Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Applicants argue that with regard to Yoon, Applicants assert that, although the amount of the isocyanate crosslinking agent of Yoon may be the same as that of the claimed invention, the invention of Yoon is directed to a binder. As with Takano, Yoon does not contemplate the resistance to foil flaking generated by injection molding. As such, a person skilled in the art would also not think of combining Noda with Yoon to prevent foil flaking in the transfer sheet of Noda.
Yoon et al. disclose amount of cross-linking agent can be controlled to maintain excellent durability and cohesion. Given that Yoon et al. provide proper motivation, the motivation of Yoon et al. will be applicable to Noda.
Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicants argue that specifically, Applicants reassert the arguments made above with regard to Noda, Takano, and Yoon and assert that nothing in Hsu rectifies the deficiencies of the underlying references. As such, even if combined with Hsu, there would have been no reason to arrive at he claimed invention without undue experimentation.
However, note that while Hsu do not disclose all the features of the present claimed invention, Hsu is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely surface of the release layer on the surface protective layer side having an irregularity shape resulting from the fine particles, and in combination with the primary reference, discloses the presently claimed invention. 
Further, given that Hsu provide a proper motivation, i.e. to provide high-degree of gloss and anti-finger capability, it would have been obvious to combine Hsu with Noda et al.

Applicants argue that specifically, Applicants reassert the arguments made above with regard to Noda, Takano, and Yoon and assert that nothing in Ohtaka rectifies the deficiencies of the underlying references. As such, even if combined with Ohtaka, there would have been no reason to arrive at he claimed invention without undue experimentation.
However, note that while Ohtaka do not disclose all the features of the present claimed invention, Ohtaka is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely urethane(meth)acrylate, and in combination with the primary reference, discloses the presently claimed invention. 
Further, given that Ohtaka provide a proper motivation, i.e. to maintain flexibility and long term reliability of coating material after curing, it would have been obvious to combine Ohtaka with Noda et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787         

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787